            Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 D. GORTON and PAUL HOSEFROS,
                                                             Case No.: ________________
                        Plaintiffs,

        -against-                                            JURY TRIAL DEMANDED

 NEW YORK CITY DEPARTMENT OF
 PARKS & RECREATION,

                        Defendant.


                                          COMPLAINT

       Plaintiffs D. Gorton (“Gorton”) and Paul Hosefros (“Hosefros,” and collectively with

Gorton, “Plaintiffs”), by and through their undersigned counsel, complain and allege against

defendant New York City Department of Parks & Recreation (“Parks Department” or

“Defendant”) as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for direct and contributory copyright infringement against the

Parks Department, which has exploited Plaintiffs’ intellectual property in violation of their

exclusive rights under Section 106 of the Copyright Act.

       2.      As detailed more fully below, Plaintiffs are former New York Times photographers

who own copyrights in a series of photographs (the “Images”) that was part of a project they

initiated and took to the Parks Department as freelance photographers during the newspaper strike

that left them unemployed during the summer of 1978.

       3.      The Parks Department never licensed or returned the Images to the photographers

after the project’s completion, and instead left the Images in boxes, untouched, for decades. It was
            Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 2 of 11



only recently, in October 2017, that an archivist unearthed the treasure trove of historic Images,

which documented how New Yorkers spent their summer in city parks and beaches in 1978.

       4.      The Parks Department had an instant hit with this never before published collection

of rare Images on their hands. These Images became a centerpiece in a massive marketing effort

in 2018; the Parks Department held an exhibition of the Images, sold art prints, and widely

distributed the Images to the press for publication—by local blogs like Manhattan Times News,

PetaPixel, and 6sqft, and international news outlets, such as The New York Times, The Daily Mail,

and The Economist. The Images from the summer of 1978 went viral. In fact, The New York

Times created, for the first time, a special photo-centric tabloid section separate from the

newspaper that featured these never-before-seen Images, over half of which were the

photographers’ works.

       5.      But all the while, the Parks Department never had the rights to exploit the Images.

They were aware of the photographers’ names and even requested that the photographers be

credited if published, but no one reached out or attempted to reach out any of the photographers

(all former New York Times photographers) to establish ownership or copyrights in the Images

before the massive exploitation and wide dissemination. Even before the exhibition of the Image,

when one of the photographers cautioned a Parks Department director about the potential copyright

implications, the Parks Department ignored this warning and proceeded to exploit and profit off

of the photographers’ creations without seeking permission or compensating them.

       6.      As a result, the Parks Department knowingly and willfully infringed Plaintiffs’

copyrights in their creative works, and materially contributed to further infringements by widely

sending the photographs to countless media organizations for worldwide publication.




                                                2
                Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 3 of 11



        7.       Accordingly, Plaintiffs are entitled to actual damages and other appropriate relief

arising out of Defendant’s violations of the Copyright Act.

                                                 PARTIES

          8.     Plaintiff D. Gorton is an Illinois resident with an address of 606 West Elm Street

 Carbondale, Illinois 92901.

          9.     Paul Hosefros is an Idaho resident with an address of 1918 Everett Street Caldwell,

 Idaho 83605.

          10.    Defendant New York City Department of Parks & Recreation is a department of

 the government of New York City, with an address of 830 Fifth Avenue, New York, NY 10065.

                                         JURISDICTION AND VENUE

        11.      This Court has subject matter jurisdiction pursuant to 17 U.S.C. § 501(b) and 28

U.S.C. §§ 1331 and 1338(a).

        12.      This Court has personal jurisdiction over Defendant because the Parks Department

is a municipal agency of New York City, has its headquarters in New York County, and conducts

essentially all of its activities in the city.

        13.      The Parks Department should have reasonably expected that its unauthorized use

of Plaintiffs’ photographs would have consequences within New York.

        14.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1)–(2) and 1400.

                                     FACTUAL BACKGROUND

          15.    The events giving rise to this action began in the summer of 1978, when New

 York’s newspaper industry was brought to a standstill by a union strike that left over 1,500 people

 temporarily unemployed, including Plaintiffs, who were photojournalists for The New York

 Times.



                                                   3
               Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 4 of 11



         16.      During the strike, Plaintiffs and the other unemployed photographers of The New

York Times, led by legendary photo editor John Morris, formed an agency called the

“Photographers of the Times” (the “Agency”) to arrange freelance photography assignments for

its members.

         17.      Plaintiff Gorton came up with an idea to pitch to the Parks Department. For this

project, which the Agency proposed to the Parks Department in a letter, dated August 28, 1978,

Plaintiffs and other photographers offered to travel to Parks Department properties around the city

and photograph people, structures, and scenes to document the state of the parks. 1

         18.      The letter proposed that the photographers would create 300 photographs of the city

parks in exchange for a day rate of $100 per photographer, plus film costs and expenses. The

letter also proposed that the Parks Department would provide an additional compensation for any

image selected for limited licensing.

         19.      Though the proposal contemplated certain limited uses by the Parks Department,

such as showing them as slides to document the state of the parks during presentations, it expressly

stated that royalties or additional fees would need to be paid for any commercial uses.

         20.      The then-Commissioner of the Parks Department, Gordon Davis, responded in

writing and agreed to compensate Plaintiffs on a fixed per-diem basis of $100 per day, plus film

processing fees and expenses, and also agreed to pay the additional per image compensation for

the images selected, up to 150 images.

         21.      As the parties agreed on the material terms of the project, Agency photographers

set to work photographing various Park Department properties in September 1978.




1
  A representative for Plaintiffs retrieved this letter and other writings documenting the agreement between the parties
from John Morris’ archives, which were gifted to the University of Chicago Library.

                                                           4
              Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 5 of 11



       22.     The Agency photographers exercised their artistic expertise and retained full

creative control over the selection and arrangement of scenes, including which parks to

photograph.

       23.     At the close of the project, the Agency delivered hundreds of photographic slides

to the Parks Department for review and selection. As was the practice with the delivery of

transparency film, the slides were mounted and delivered in protective sleeves or boxes, with the

photographers’ names either on the slide mount or on the slide box itself, depending on the

individual practices of the photographer.

       24.     Though the Parks Department paid the photographers the $5,000 day rate, as

agreed, it never selected or licensed any Images for use.

       25.      The Parks Department also failed to return the slides to the photographers, who

returned to work at The New York Times shortly thereafter.

       26.     Instead, Images sat in the Park Department’s archives for years, untouched.

       27.     In October 2017, an archivist uncovered the treasure trove of Images at the Central

Park Conservancy’s offices that showed historical scenes of parks, beaches, and abandoned

properties around in the city during the summer of 1978.

       28.     Upon information and belief, the Parks Department failed to research or do any due

diligence with respect to ownership or rights in the Images and based merely on a lack of any

paperwork from the time period, proceeded to act as if it had full rights to exploit the Images in

total disregard to the photographers’ rights.

       29.     Months later, in March 2018, the Park Department’s then-Director of Art and

Antiquities, Jonathan Kuhn, contacted one of the photographers, Plaintiff Gorton, regarding the

finding and an upcoming exhibition of the Images.



                                                 5
               Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 6 of 11



         30.       Kuhn also stated that the Parks Department had shared the Images with The New

 York Times, which intended to publish the Images in a special section in April 2018.

        31.        Gorton provided Kuhn with some information about the Agency but also cautioned

him about the potential copyright implications.

        32.        Indeed, the Agency had no authority to transfer ownership of the Images and

Gorton and Hosefros, as authors of the Images, never executed or signed any writing transferring

ownership of the copyright in their Images.

        33.        Neither Kuhn nor the Parks Department ever sought to obtain Plaintiffs’ permission

to use the Images.

        34.        Without authorization from the copyright holders, the Parks Department proceeded

to copy dozens of the original slides, including those owned by Plaintiffs, and developed the slides

into high-resolution Images.

        35.        The Parks Department then displayed these Images as art prints at a highly

publicized public exhibition in May and June 2018.

        36.        The Parks Department also made additional art prints of the Images and offered the

prints for sale.

        37.        Upon information and belief, the Parks Department sold prints of the Images and

generated revenue from these sales.

        38.        Additionally, upon information and belief, the Parks Department distributed digital

copies of the Images to numerous news organizations, blogs, and websites throughout the world

for widespread publication.

        39.        The New York Times, which was the first to publish the Images, featured over 40

of the Images in a special photo-centric tabloid insert entitled “Scenes Unseen: The Summer of



                                                    6
               Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 7 of 11



’78” on or about April 29, 2018, including at least 18 Images taken by Plaintiffs, and one Image

on the front page of the newspaper.

        40.     Myriad news publications, including, inter alia, The Daily Mail, The Economist,

Caters News Agency, AvaxNews, Fstoppers, Kottke.org, Lomography, Manhattan Times News,

PetaPixel, and 6sqft, also published various of the Images. Nearly all of the publications attributed

the Images to the Parks Department.

        41.     A simple Google search of “summer of 1978 New York photos” shows how

extensively the photographs were shared and re-shared online, due to the Parks Department’s

unauthorized distribution. A true and correct copy of a screenshot of the search results is attached

hereto as Exhibit B.

        42.     As the Parks Department had sole possession of the original slides, and copied,

exhibited, and distributed the Images without Plaintiffs’ authorization, the Parks Department

usurped Plaintiffs’ valuable right of first publication and also deprived Plaintiffs of reasonable

licensing fees in their photographs, which are now widely available online.

        43.     The Parks Department did not return the original slides, Plaintiffs’ property, to

Plaintiffs until after Plaintiffs’ counsel interceded, but has unlawfully retained the digital copies of

the Images.     Plaintiffs have unsuccessfully attempted to resolve the claims with the Parks

Department, which initially agreed to negotiate with the Plaintiffs but then withdrew all offers and

refused any to engage in any further discussions.

                                   FIRST CAUSE OF ACTION
                                    (Copyright Infringement)

         44.    Plaintiffs incorporate and restate by reference the allegations contained in each of

 the preceding paragraphs of this Complaint as if fully set forth herein.




                                                   7
             Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 8 of 11



       45.    The Images captured by Plaintiffs are original works of authorship and constitute

copyrightable subject matter under the Copyright Act.

       46.    Plaintiffs have valid copyright registrations in their Images. True and correct copies

of Plaintiffs’ copyright registration certificates in the Images are attached hereto as Exhibit A.

       47.    Plaintiffs have never assigned or otherwise transferred ownership of their

copyrights or any of their exclusive rights in their Images.

       48.    The Parks Department with full knowledge of the identity of the photographers

knowingly and willfully infringed Plaintiffs’ copyrights in their Images, by developing the

original slides of the Images, publicly displaying the Images at an exhibition, making copies of

the Images and selling those copies, and widely distributing copies of the Images to news

organization for publication.

       49.    The Parks Department’s infringements were willful as they proceeded to exhibit,

copy, sell, and distribute the Images without authorization even after Plaintiff Gorton warned one

of the Parks Department’s directors about the potential copyright implications of their use.

       50.    Accordingly, Parks Department willfully infringed Plaintiffs’ exclusive rights to

reproduce, distribute copies, and display their works under 17 U.S.C. § 106.

       51.    The Parks Department also usurped Plaintiffs’ right of first publication, which

courts have routinely recognized as an important and valuable right.

       52.    As a result of the foregoing, Plaintiffs are entitled to damages pursuant to 17 U.S.C.

§ 504(a) in the amount of their actual damages and the additional profits of the Parks Department

in an amount to be established at trial.




                                                 8
              Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 9 of 11



       53.     Pursuant to 17 U.S.C. § 504, Plaintiffs are entitled to an accounting of all gains,

profits, and advantages derived by the Parks Department’s infringement of Plaintiffs’ copyrights

so that they may properly determine the full extent of their damages under the Copyright Act.

       54.     Pursuant to 17 U.S.C. § 503, Plaintiffs are also entitled to the remedy of seizure and

impounding of all materials used in violation of their exclusive copyrights.

                               SECOND CAUSE OF ACTION
                            (Contributory Copyright Infringement)

        55.    Plaintiffs incorporate and restate by reference the allegations contained in each of

the preceding paragraphs of this Complaint as if fully set forth herein.

        56.    The Parks Department has also contributorily infringed Plaintiffs’ copyrights in

their Images by distributing copies of the Images to dozens of news organizations, blogs, and

websites for publication, causing further copyright infringements.

        57.    The Parks Department alone was responsible for distributing the Images for

publication, and, upon information and belief, did so with knowledge that it did not have the

authorization or the rights to distribute the Images.

        58.    Indeed, as the writings exchanged in 1978 show, the parties never intended to

permit future commercial uses of the photographs without adequate compensation.

        59.    Still, upon information and belief, the Parks Department distributed the Images to

dozens of news organizations with directions to publish the Images with attribution to Parks

Department.

        60.    Following this widespread distribution, numerous publications, including, inter

alia, The Daily Mail, The Economist, Caters News Agency, Fstoppers, Lomography, Manhattan

Times News, and PetaPixel published the Images without Plaintiffs’ authorization, thereby

directly infringing Plaintiffs’ exclusive rights.

                                                    9
              Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 10 of 11



        61.     As a result of the foregoing, Plaintiffs are entitled to their actual damages pursuant

to 17 U.S.C. § 504(a), in an amount to be established at trial.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

favor and against Defendant as follows:

       1.       Finding that Defendant directly infringed Plaintiffs’ copyrights;

       2.       Finding that Defendant contributorily infringed Plaintiffs’ copyrights;

       3.       Ordering Defendant to account for all gains, profits, and advantages Defendant

                derived its infringements;

       4.       Ordering that all copies made or used in violation of Plaintiffs’ copyrights, and all

                means by which such copies may be reproduced, be impounded, destroyed, or

                otherwise reasonably disposed of;

       5.       Awarding damages to Plaintiffs pursuant to 17 U.S.C. § 504 arising out of

                Defendant’s direct and contributory infringements of Plaintiffs’ copyrights; and

       6.       Granting all such other and further relief as the Court may deem just and proper.




                                                 10
         Case 1:19-cv-09199 Document 1 Filed 10/04/19 Page 11 of 11



Dated:   New York, New York
         October 4, 2019
                                   By: ____________________________
                                          Nancy E. Wolff
                                          Sara Gates
                                          COWAN, DEBAETS, ABRAHAMS
                                          & SHEPPARD LLP
                                          41 Madison Avenue, 38th Floor
                                          New York, New York 10010
                                          Tel.: (212) 974-7474
                                          nwolff@cdas.com
                                          sgates@cdas.com

                                          Attorneys for Plaintiffs D. Gorton
                                          and Paul Hosefros




                                     11
